Citation Nr: 1013827	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied entitlement 
to service connection for residuals of degenerative disc 
disease of the lumbosacral spine.  

In his May 2005 notice of disagreement, the Veteran requested 
a hearing at the RO before a Decision Review Officer.  In 
February 2006, he withdrew his hearing request and instead 
requested an informal conference at the RO.  The conference 
was held in February 2006.

The Veteran was scheduled for a videoconference hearing 
before a Veteran's Law Judge at the RO in February 2007 and 
he was notified of the hearing by a letter dated in January 
2007.  The Veteran failed to appear for the hearing.  To the 
Board's knowledge, he has offered no explanation as to why he 
was unable to appear for the scheduled hearing, and he has 
since made no request for another hearing. Accordingly, the 
Board will proceed to a decision on this appeal, as if the 
Veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

In February 2009, the Board denied the Veteran's claim for 
service connection for a lower back disability.  The Veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  

In October 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in an October 2009 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

The Veteran's medical records reveal that he has been 
diagnosed as having various lower back disabilities.  For 
example, an October 2004 emergency room treatment note from 
Tuomey Healthcare System indicated a diagnosis of 
degenerative disc disease and mild lumbar stenosis.

Furthermore, the Veteran's service treatment records indicate 
that in April 1962 he injured his back when he slipped on 
steps.  He was diagnosed as having a back strain.  He was 
subsequently treated in May 1962 and January 1963 for back 
pain and was diagnosed as having low thoracic back pain and a 
lumbosacral strain.  The Veteran has reported on several 
occasions that he has experienced back symptoms ever since 
his in-service injury.

There is also evidence of a post-service back injury.  A June 
2005 VA medical evaluation note reveals that 5 months prior 
to that date the Veteran fell while walking down steps and 
landed on his left side on a cement floor.  He reported that 
he began to experience back pain 3-4 days after the fall and 
that the pain had continued ever since.

The Veteran was afforded a VA examination in September 2005 
for his lower back disability.  He was diagnosed as having 
degenerative disc disease of the lumbosacral spine.  The 
physician who conducted the September 2005 VA examination 
opined that it was not likely ("less likely than not") that 
the Veteran's back pain was at least 50% a result of his in-
service injury for which he did not require any surgical or 
inpatient treatment at that time.  No further explanation or 
reasoning for this opinion was provided.

The Veteran was afforded a second VA examination in March 
2006.  He was diagnosed as having multi level degenerative 
disc disease of the lumbar spine with radiculopathy in the 
L5/S1 nerve distribution.  The March 2006 VA examination 
report includes an opinion that it was not likely ("less 
likely than not") that the Veteran's lower back disability 
was related to his in-service back injury or a normal 
progression of that injury.  Again, no additional explanation 
or reasoning was provided.

As the physicians who conducted the September 2005 and March 
2006 VA examinations did not explain the reasoning for their 
opinions, they are entitled to little probative value.  An 
adequate medical opinion must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).

Furthermore, although both the September 2005 and March 2006 
VA examination reports include the Veteran's reports of a 
history of back pain since service, the physicians who 
conducted the VA examinations did not appear to consider the 
Veteran's reports of a continuity of back symptomatology in 
formulating their opinions.  A medical opinion is inadequate 
if it does not take into account the Veteran's reports of 
symptoms and history (even if recorded in the course of the 
examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The parties to the Joint Motion pointed out these 
deficiencies with regard to the VA medical opinions.

As the VA physicians who conducted the September 2005 and 
March 2006 VA examinations did not provide a rationale for 
their opinions and did not consider the Veteran's reports of 
a continuity of back symptomatology, a new examination is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current lower back disability.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current lower back disability 
is related to his in-service lower back 
strain or any other disease or injury in 
service.  In formulating the above-
requested opinion, the examiner should 
comment on the significance, if any, of 
the post-service back injury. 

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
requested in this remand and is otherwise 
complete.

3.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


